Citation Nr: 1819536	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  15-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for dizziness, to include as secondary to service-connected headaches.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

4. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

5. Entitlement to a disability rating in excess of 20 percent for lumbosacral intervertebral disc syndrome (IVDS).

6. Entitlement to service connection for a left hip/thigh disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1951 to January 1955.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from February 2015 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased disability ratings for right and left lower extremity radiculopathy and lumbosacral IVDS and entitlement to service connection for a left thigh/hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's dizziness is not the result of or aggravated by any of his service-connected disabilities, or any medications used to treat his service-connected disabilities. 

2. Affording the Veteran the benefit of the doubt, effective April 25, 2015, the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for dizziness have not been met. 38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The criteria for a TDIU are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that his dizziness is secondary to his service-connected headaches or medications used to treat his service-connected disabilities.

The Veteran's VA medical records show that he has reported dizziness since 2013. His medications have been adjusted to treat the dizziness. He has been evaluated by the cardiology and ENT departments regarding his dizziness. He underwent vestibular therapy at Bryan Medical Center and had cardiac treatment at St. Elizabeth Regional Medical Center. 

The Veteran was afforded a December 2014 VA medical examination in connection with his dizziness claim. He was not diagnosed with an ear or vestibular peripheral condition. The examiner opined that it was less likely than not that the Veteran's dizziness was the result of or caused by his service-connected headaches. The examiner reasoned that the relatively recent onset of dizziness meant that the headaches the Veteran has had for more than fifty years were unlikely to be the cause. The examiner opined that the Veteran's dizziness was not due to a vestibular problem and was most likely vertebrobasilar artery insufficiency.

The Veteran was also afforded a March 2015 VA medical opinion. The examiner opined that the Veteran's dizziness is less likely than not due to or aggravated by any medications taken for his service-connected disabilities. The examiner further opined that the Veteran's numerous other medical comorbidities seem to be responsible for his dizziness. The examiner noted that the Veteran's ENT evaluations for dizziness support this opinion. Additionally, the examiner noted that there was no evidence to support aggravation beyond natural progression. The Board assigns high probative weight to the December 2014 and March 2015 VA medical opinions, as the examiners reviewed the Veteran's file and provided adequate rationale for the opinions.  

The Board recognizes the Veteran's contentions that the Veteran's dizziness is secondary to his service-connected headaches or medications used to treat his service-connected conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining a diagnosis and etiology of the Veteran's dizziness is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). In this regard, while the Veteran is able to competently report his symptoms, any opinion regarding the etiology of the Veteran's dizziness requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his dizziness is due to his service-connected headaches or medications used to treat his service-connected disabilities.

After reviewing all the evidence of record, the Board finds the probative evidence weighs against finding that the Veteran's dizziness is etiologically related to his service-connected disabilities. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for dizziness must be denied. See 38 U.S.C. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b). The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's claim for a TDIU was filed on April 25, 2015. This is the first time the Veteran raised the issue of unemployability. During the rating period on appeal the Veteran has been service-connected for headaches as a manifestation of anxiety neurosis (50 percent); lumbosacral IVDS (20 percent); right lower extremity radiculopathy (10 percent); and left lower extremity radiculopathy (10 percent). The Veteran's combined evaluation is 70 percent. Therefore, during the time period on appeal, the Veteran meets the criteria for a schedular TDIU. 

The Veteran was afforded a VA medical opinion in May 2015. This opinion was limited to the effects of the Veteran's lumbosacral IVDS and radiculopathy on his ability to work. The examiner stated that the Veteran would be unable to sit, stand, or walk for prolonged periods of time. The examiner stated that the Veteran would only be able to occasionally lift or carry very lightweight items. The examiner stated that the Veteran's ability to climb stairs or ramps, balance, stoop, bend, or kneel was limited. The examiner stated that the Veteran would not be able to climb ladders, ropes, or scaffolds. The examiner opined that the Veteran would be able to do sedentary functions, such as sitting for short periods of time, talking, listening, and triage of information. 

The Veteran was afforded a VA medical examination in September 2015 regarding his service-connected headaches. The examiner stated that the Veteran had daily headaches that were worse in the morning and later afternoon. The examiner noted that the Veteran's headaches were somewhat controlled with medication. The examiner opined that work could make the headaches worse because exacerbations are related to head movements, stiffness, etc., which would be necessary in any job. The examiner opined that the Veteran's daily headaches, some of which are prostrating, would at least as likely as not interfere with employment at times. However, the examiner opined that anticipating when work would be interfered with would be impossible. 

The Veteran submitted an April 2016 private medical opinion by clinician G.G.U. G.G.U. opined that it is more likely than not that the Veteran's service-connected disabilities render him unable to perform substantially gainful employment. This opinion is mainly based upon the fact that the Veteran's headaches make it difficult to concentrate, have effects on the Veteran's memory, and cause sensory hypersensitivity, and the physical limitations imposed upon him by his lumbosacral IVDS and right and left lower extremity radiculopathy. 

The Veteran has been provided with a single VA medical opinion to address the impact of all of his service-connected disabilities on the Veteran's ability to engage in substantially gainful employment. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

The Veteran has a high school education with some college courses. He worked as a radar technician in the military and then as a bellhop and in automobile sales. Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected headaches as manifestation of anxiety neurosis, lumbosacral IVDS, and right and left lower extremity radiculopathy, and given the Veteran's education and occupational history, and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

Service connection for dizziness is denied.

A TDIU is granted, effective April 25, 2015.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In his March 2015 notice of disagreement, the Veteran, through his attorney, asserted that his service-connected lumbosacral IVDS and right and left lower extremity radiculopathy are worse than reflected in his December 2014 VA medical examination and that he should receive a new VA medical examination. In order to afford the Veteran every possible consideration, he will be afforded a new VA medical examination for each condition.

Additionally, in his October 2014 statement, the Veteran stated that he hurt his left thigh in service when he dropped something on it. He stated that he has had continuous pain from the injury and that he has favored that leg since service. Alternatively, he asserts that his left thigh/hip disability is secondary to his service-connected lumbosacral IVDS. While the Veteran was afforded a December 2014 VA medical examination regarding his claimed left hip disability, the examiner did not specifically state whether or not the Veteran had a separate left thigh disability. An addendum opinion should be provided to address this issue.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain all of the Veteran's outstanding VA and non-VA treatment records for his lumbosacral IVDS, right and left lower extremity radiculopathy, and claimed left thigh/hip disability. Assist the Veteran by providing appropriate release of information forms. 

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and current severity of his service-connected right and left lower extremity radiculopathy and lumbosacral IVDS. 

The entire claims file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

For the Veteran's lumbosacral IVDS, the examiner must determine the Veteran's ranges of motion, including whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination; and whether there is ankylosis. The testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. The examiner must offer an opinion on the level of severity of the Veteran's claimed flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.

The examiner must address the Veteran's statements of levels of pain and flare-ups.

3. Return the Veteran's claims file to the examiner who performed the Veteran's December 2014 VA hip/thigh medical examination. If that examiner is not available, provide the Veteran's claims file to a suitable qualified examiner. If the examiner determines that the opinions requested cannot be provided without in-person examination, then an in-person examination should be scheduled.

The examiner should address the following questions:

(a) Does the Veteran have a separately diagnosed left thigh disability, separate from his osteoarthritis of the left hip and left lower extremity radiculopathy?

(b) For each diagnosed left thigh disability, is it at least as likely as not that the disorder was incurred during, manifested during, or resulted from the Veteran's service, or was present within one year following the Veteran's service?

(c) If not a result of service, is it at least as likely as not that the disorder was due to or aggravated by service-connected lumbosacral IVDS or left or right lower extremity radiculopathy or other disability present during service? 

4. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


